Order
Per Curiam:
Alicia Dailey appeals the judgment entered against her, in favor of the Fulton ' Housing Authority (FHA), on its claims for unlawful detainer and breach of contract, for which the court awarded $1,256.64 in damages. ■ Dailey argues that the court erred in “sustaining the Fulton Housing Authority’s decision to evict” her because the FHA failed to follow the proper procedures under the. lease agreement and H-1JD regulations. Because the court’s judgment was- supported by substantial evidence, was not against the weight of the evidence, and it neither misstated nor misapplied the law, we affirm. Rule 84.16(b).